IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2735 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 8 DB 2020
                                :
           v.                   :             Attorney Registration No. 26643
                                :
JACK M. BERNARD,                :             (Out of State)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 8th day of September, 2020, Respondent having filed a Praecipe

to Withdraw Objection, the Rule to Show Cause issued on August 3, 2020, is discharged.

Upon consideration of the Recommendation of the Three-Member Panel of the

Disciplinary Board, the Joint Petition in Support of Discipline on Consent is granted, and

Jack M. Bernard is suspended on consent from the Bar of this Commonwealth for a period

of one year and one day. Respondent shall comply with all the provisions of Pa.R.D.E.

217 and pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).